MEMORANDUM **
California state prisoner Dorman D. Walker appeals pro se the district court’s 28 U.S.C. § 1915A dismissal of his 42 U.S.C. § 1983 action, which alleged that he was improperly transferred from a California state prison to federal custody in Minnesota. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal pursuant to 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We vacate and remand.
Because a detainer was lodged against Walker, the Interstate Agreement on Detainers Act (“IAD”) applied and the district court erred by concluding that there were no extradition procedures applicable to Walker. See United States v. Mauro, 436 U.S. 340, 361-62, 98 S.Ct. 1834, 56 L.Ed.2d 329 (1978) (indicating that once the Federal Government lodges a detainer against a prisoner with state officials, the IAD becomes applicable and the United States must comply with its provisions).
Accordingly, we vacate and remand for further proceedings not inconsistent with this order.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.